Citation Nr: 9914178	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for cervical spondylosis 
due to degenerative joint disease, currently evaluated as 60 
percent disabling, to include the issue of whether a 30 
percent deduction is warranted to account for the disability 
that existed prior to the VA treatment that gave rise to the 
award of benefits for this disorder under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a July 1995 rating action.  In 
that decision, the veteran was awarded compensation benefits 
for cervical spondylosis due to degenerative joint disease, 
under the provisions of 38 U.S.C.A. § 1151, to be paid at the 
10 percent rate.  The RO determined at that time that, as a 
result of VA treatment rendered in February 1994, a pre-
existing cervical spine disability had undergone an increase 
in impairment.  The award of a 10 percent rating was 
calculated by subtracting a 30 percent disability rating, for 
the degree of impairment which the RO determined had existed 
prior to the February 1994 treatment, from the overall 40 
percent impairment which the RO determined was present after 
this treatment.  This award was made effective from February 
1994.  

A transcript of a hearing conducted in October 1995 at the 
RO, at which the veteran and his spouse testified, was 
construed as a notice of disagreement with the RO's decision 
in this matter, and a statement of the case was issued in 
April 1996.  A substantive appeal was received in May 1996, 
and a supplemental statement of the case was issued in 
October 1996.

In November 1997, the RO issued a rating action in which it 
determined that the veteran's cervical spine disability was 
currently shown to be 60 percent disabling.  Considering the 
30 percent impairment that was considered to have existed 
prior to the February 1994 treatment in question, the veteran 
was therefore assigned a 30 percent rating for compensation 
purposes.  (Again, this represented the degree of disability 
over and above the degree considered to have existed at the 
time the treatment in question was originally rendered.)  
This increased rating was made effective from February 1994, 
and supplemental statements of the case were issued in 
November 1997 and June 1998.  In due course, the case was 
forwarded to the Board, in Washington, DC. 


FINDINGS OF FACT

1.  In a July 1995 rating action, the RO concluded that the 
veteran's cervical spine disability was aggravated by 
treatment received at a VA medical facility in February 1994, 
and the RO awarded him benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  

2.  In the rating action in which the RO awarded the veteran 
benefits pursuant to 38 U.S.C.A. § 1151, it was also 
determined that the degree of disability of the veteran's 
cervical spine disability had been productive of severe 
impairment prior to the February 1994 VA treatment which gave 
rise to the 38 U.S.C.A. § 1151 benefits.  

3.  The Board finds that the evidence of record raises a 
reasonable doubt that the veteran's cervical spine disability 
was productive of no more than moderate impairment prior to 
February 1994.  

4.  The veteran is currently assigned the maximum schedular 
disability rating for his cervical spine disability.  



CONCLUSIONS OF LAW

1.  There is no legal basis for assigning a schedular 
evaluation in excess of 60 percent for cervical spondylosis 
due to degenerative joint disease.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

2.  Granting the benefit of the doubt to the veteran, the 
Board holds that, under applicable rating criteria, the 
deduction in the rating assigned for the veteran's cervical 
spine disability, to account for the level of impairment 
prior to February 1994, should have been only 20 percent.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 3.102, 4.22, 4.71a, 
Diagnostic Codes 5290, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth in the Introduction to this decision, the 
veteran has been awarded compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for cervical spondylosis due 
to degenerative joint disease, as if the disability were 
service-connected.  This action was based upon the RO's 
conclusion that this condition underwent an increase in 
disability as a result of VA treatment rendered in February 
1994.  The RO also concluded, however, that the condition had 
already been ratable at 30 percent disability prior to the 
time of the February 1994 treatment.

Therefore, this 30 percent pre-existing impairment was 
subtracted from the level of current impairment shown, in 
order to arrive at the appropriate disability rating for 
compensation purposes.  See 38 C.F.R. § 4.22, mandating, in 
effect, that a disability determined to be compensable will 
be rated to "reflect only the degree of disability over and 
above the [pre-existing] degree . . . whether the particular 
condition was noted at the time . . . or it is determined 
upon the evidence of record to have existed at that time."  
As previously mentioned, it was eventually determined that 
the post-February 1994 level of cervical spine impairment was 
shown to be consistent with the 60 percent level, as set out 
in the VA Schedule for Rating Disabilities.  The 30 percent 
impairment considered to pre-exist the February 1994 VA 
treatment was then subtracted from this 60 percent level in 
order to arrive at the 30 percent rating assigned at the time 
this appeal was forwarded to the Board.  

The veteran in this case seeks to establish entitlement to a 
rating in excess of the 30 percent he is currently assigned.  
Given the background of this claim, there are essentially two 
methods by which this could be accomplished.  The first would 
be to conclude that the veteran is currently entitled to a 
schedular disability evaluation in excess of 60 percent.  
This would result in a greater difference between the current 
ratable level of impairment and that which existed at the 
time of the February 1994 treatment.  

The second method by which the veteran could be assigned a 
higher rating at this time would be to conclude that the 
level of disability which existed prior to the February 1994 
treatment was less than the 30 percent level determined by 
the RO.  This would likewise, as above, yield a greater 
difference between the current ratable level of impairment 
and that which existed at the time of the subject medical 
treatment which led to section 1151 entitlement.  The Board 
will address each theory in turn, below.


a.  Whether the Veteran's Current Cervical Spine Impairment
May be Assigned a Disability Evaluation in Excess of 60 
Percent

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Under the applicable diagnostic criteria for evaluating 
impairment of the cervical spine, (with the exception of 
impairment resulting from residuals of vertebra fracture, not 
relevant here), a 60 percent rating is the maximum evaluation 
assignable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
"pronounced" intervertebral disc syndrome.  Therefore, the 
veteran in this case has already been assigned the maximum 
schedular evaluation under the applicable diagnostic criteria 
for his cervical spine disability.  

Moreover, as the RO noted in its June 1998 supplemental 
statement of the case, this disability has not been shown to 
require frequent periods of hospitalization, or to markedly 
interfere with employment.  In this regard, the veteran has 
apparently only been hospitalized once for this disability, 
and as to his employment, it is observed that during the 
course of a 1991 examination, he indicated he had retired 
from the Buffalo Forge Co. in 1982, where other records 
suggest he had been employed since at least 1959.  Therefore, 
a discussion by the Board of the application of the 
provisions of 38 C.F.R. § 3.321, regarding the assignment of 
an extra-schedular evaluation, would be inappropriate.  See  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995) where it was 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."

Under the forgoing circumstances, there is a lack of 
entitlement under the law to a higher schedular evaluation 
for the veteran's cervical spine disability.  Since the facts 
with respect to this aspect of the appeal are not in dispute, 
the application of the law to the facts is dispositive.  
Thus, there being no entitlement under the law to a schedular 
rating in excess of the 60 percent, the appeal in this regard 
may be terminated.  See Sabonis v. Brown, 6 Vet.App. 426, 
429-430 (1994).  


b.  Whether the Veteran's Cervical Spine Impairment
Was Less Than 30 Percent Disabling prior to February 1994

As previously described, the RO determined that the veteran's 
cervical spine impairment was 30 percent disabling prior to 
the February 1994 treatment which aggravated that condition 
and entitled him to benefits under 38 U.S.C.A. § 1151, as a 
consequence of that aggravation.  More specifically, the 
veteran's disability was considered to be productive of 
severe limitation of motion of the cervical spine, as 
contemplated by the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Under this code, a 30 percent rating 
is assigned for severe limitation of motion, and is the 
highest rating provided.  A 20 percent rating is assigned for 
moderate limitation of motion, and a 10 percent rating is 
assigned for slight limitation of motion.  

Under the provisions of the diagnostic code currently 
considered in the evaluation of the veteran's disability, 
Diagnostic Code 5293 (intervertebral disc syndrome), a 20 
percent rating is assigned when the condition is moderate, 
with recurring attacks.  A 10 percent rating is assigned when 
the condition is mild, and a noncompensable rating is 
assigned when the condition is postoperative and cured.   

The relevant medical evidence in this case (i.e., that which 
is dated prior to the February 1994 treatment) shows that, as 
much as three years earlier, the veteran was seen at a VA 
outpatient clinic for complaints of a history of neck pain in 
the lower cervical spine that radiated upwards to the 
shoulders, head, and face.  The veteran was also noted to 
complain of weakness of the hands.  Examination revealed that 
range of motion of the cervical spine was decreased such that 
flexion and extension were each to 30 degrees, lateral 
flexion was to 40 degrees, and rotation was to 45 degrees.  
Diffuse pain was also noted to be present at the nape of the 
neck.  The diagnosis at that time was cervical spondylosis.  

Subsequent records, dated in 1992 and 1993, revealed that the 
veteran was considered to have "severe" degenerative joint 
disease, which affected his hands and spine.  At the same 
time, the veteran was also diagnosed to have cervical 
spondylosis.  It is not clear, however, what symptoms 
warranted the inclusion in these records of that 
characterization as "severe," since the records dated in 
April 1993 revealed that the veteran had no specific 
complaints, and the records dated thereafter do not reflect 
any neck complaints, until after February 1994.  


As set out in applicable law and regulations, and also 
emphasized by the veteran's representative, VA employs a 
reasonable-doubt/benefit-of-the-doubt doctrine in resolving 
issues presented in claims and appeals.  When, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Viewing the facts of this case in the light most favorable to 
the veteran, and with consideration of the concept of giving 
the veteran the benefit of the doubt, we conclude that the 
impairment caused by the veteran's cervical spine disability, 
prior to February 1994, more nearly approximated the criteria 
for a 20 percent rating, than those for a 30 percent rating.  
Although there are medical records in which the veteran's 
degenerative joint disease was described as being severe, 
since the condition is present in more than just the joints 
of his cervical spine, it is possible that such 
characterization could refer to the overall condition, not 
simply that which affects the cervical spine.  Moreover, 
while the veteran also has had a history of neck pain 
complaints, the majority of the outpatient records, dated in 
the years immediately preceding February 1994, do not reflect 
any specific complaints in that regard.

Under these circumstances, the Board is of the opinion that 
the unique facts of this case warrant the application of the 
reasonable doubt doctrine.  Granting the veteran every 
benefit of the doubt, the Board finds that he should have 
been assigned a 20 percent rating, vice a 30 percent rating, 
to account for the extent to which his cervical spine 
disorder was disabling prior to the VA treatment in February 
1994, which resulted in the award of benefits under 
38 U.S.C.A. § 1151.  Thus, in calculating the rating to be 
assigned for the veteran's cervical spine disability for VA 
purposes, only a 20 percent deduction should be made from the 
current level of impairment.  

In reaching this conclusion, the Board notes that, following 
the issuance of the most recent supplemental statement of the 
case by the RO in June 1998, the veteran submitted a number 
of medical records to both the Board and the RO, which he 
apparently wished to have considered in connection with his 
current claim.  Under most circumstances, so as not to 
prejudice the veteran and ensure due process of law, the 
Board would issue a Remand decision and return the claims 
file to the RO, with these additional records, for their 
review before considering them in the first instance at the 
appellate level.  

In this case, however, it must be observed that these records 
are all dated after February 1994.  Therefore, they are not 
applicable to the determination concerning the level of 
impairment caused by the veteran's cervical spine disorder 
that existed prior to the treatment resulting in his award of 
benefits under 38 U.S.C.A. § 1151.  Moreover, since it has 
already been determined that the current level of impairment 
arising from the veteran's cervical spine disability is at 
the highest possible rating under the Schedule for Rating 
Disabilities, i.e., 60 percent, no useful purpose would be 
served by sending these records to the RO for a determination 
on whether a rating in excess of 60 percent is warranted.

Therefore, since consideration of the additional evidence 
mentioned above could not result in any benefit flowing to 
the veteran in the context of this appeal, the Board will not 
remand this claim to the RO for what would amount to a 
mechanical review of this evidence, followed by the issuance 
of a supplemental statement of the case reflecting only that 
the review took place.  See Winters v. West, 12 Vet.App. 203, 
207 (1999), wherein the United States Court of Appeals for 
Veterans Claims (previously known as the United States Court 
of Veterans Appeals, prior to
March 1, 1999) referred to the principle that the law does 
not require a useless act, and specifically declined to 
remand a claim for additional development when there was no 
possibility of any benefit flowing to the veteran.)  


ORDER

There being no entitlement under the law to a higher 
schedular evaluation to rate the current level of impairment 
caused by the veteran's cervical spine disorder, entitlement 
to a disability rating in excess of 60 percent for cervical 
spondylosis due to degenerative joint disease is denied.  

To the extent that only a 20 percent deduction is warranted 
in the calculation of the veteran's disability rating for VA 
purposes to account for the disability that existed prior to 
the VA treatment that gave rise to the award of benefits 
under 38 U.S.C.A. § 1151, and subject to the law and 
regulations regarding the payment of monetary benefits, the 
appeal is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

